          Case 1:21-cv-01365-HBK Document 4 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       OSCAR FERNANDO SAMBRANO,                            Case No. 1:21-cv-01365-HBK
12                         Petitioner,                       ORDER TRANSFERRING CASE TO THE
                                                             CENTRAL DISTRICT OF CALIFORNIA
13             v.
                                                             (Doc. No. 1)
14       B. CATES,
15                         Respondent.
16

17            Petitioner is proceeding on his petition for writ of habeas corpus filed pursuant to 28

18   U.S.C. § 2254. (Doc. No. 1). Petitioner is a prisoner incarcerated in Kern County, which is
19   located within the jurisdiction and venue of this Court. Petitioner challenges his July 12, 2019
20
     state sentence and conviction entered by the Superior Court of Riverside County, which is located
21
     within the jurisdiction and venue of the Eastern Division of the United States District Court for
22
     the Central District of California.1
23

24            Under 28 U.S.C. § 2241(d), jurisdiction is proper in the judicial district where the

25   petitioner was convicted or where the petitioner is incarcerated. Therefore, both the Central

26
27
     1
      The Petitioner also appears to make claims related to conditions of confinement and the Covid-19
28   pandemic, but these claims are not at the root of the habeas petition or viable via a habeas petition.
        Case 1:21-cv-01365-HBK Document 4 Filed 09/16/21 Page 2 of 2


 1   District of California and the Eastern District of California have concurrent jurisdiction. See 28
 2   U.S.C. § 2241(d); Rumsfeld v. Padilla, 542 U.S. 426, 428 (2004). However, “[f]or the
 3
     convenience of parties and witnesses, in the interest of justice, a district court may transfer any
 4
     civil action to any other district or division where it might have been brought.” 28 U.S.C. §
 5
     1404(a). Federal courts in California generally hear petitions for writ of habeas corpus in the
 6

 7   district of conviction. Favor v. California, No. 116-CV-01912-DAD-EPG-HC, 2017 WL

 8   2671006, at *1 (E.D. Cal. June 21, 2017) (citing Laue v. Nelson, 279 F. Supp. 265, 266 (N.D.

 9   Cal. 1968).
10
              Thus, the Court finds in its discretion “and in furtherance of justice” the petition should
11
     be transferred to the Central District of California. 28 U.S.C. §§ 1404(a), 2241(d).
12
              Accordingly,
13

14            1. The Clerk shall transfer this action to the United States District Court for the Central
15            District of California, Eastern Division; and
16            2. All future filings shall reference the new case number assigned and shall be filed at:
17
                                     United States District Court
18                                   Central District of California
                                     Eastern Division
19                                   3470 Twelfth Street
                                     Riverside, CA 92501-3801
20
21
     Dated:      September 16, 2021
22                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                         2
